NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 11-18-21.
	Claims 1, 2, 4, 5, 7, 8, 18, 22, 25, 27, 32, 34, 37, 48, 57, 62, 63, 65, 70 and 71 are pending in the instant application.

Election/Restrictions
Claims 1, 2, 4, 5, 7, 8, 22, 25, 27, and 71 are allowable. The restriction requirement between species of inhibitors, as set forth in the Office action mailed on 9-24-21 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claim 18 is withdrawn. Claims 32, 34, 37, 48, 57, 62, 63, 65, 70, directed to methods of treatment, are withdrawn from further consideration because they require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 32, 34, 37, 48, 57, 62, 63, 65, 70 directed to an invention non-elected without traverse.  Accordingly, claims 32, 34, 37, 48, 57, 62, 63, 65, 70 have been cancelled.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, 8, 18, 22, 25, 27, and 71 appear free of the prior art searched and of record.  
Accordingly, claims 1, 2, 4, 5, 7, 8, 18, 22, 25, 27, and 71 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims, drawn to methods of inhibiting repeat non-ATG protein (RAN protein) translation comprising contracting a cell with an effective amount of a protein kinase R (PKR) inhibitor, are well supported in the substitute specification filed 10-18-19, esp. on pages 6-11, 39-42, 44-48, and Figures 1-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
12-30-21
/JANE J ZARA/Primary Examiner, Art Unit 1635